UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2616



JOHNNY T. BELCHER,

                                                        Petitioner,

          versus


HARMAN MINING COMPANY; OLD REPUBLIC INSURANCE
COMPANY; DIRECTOR, OFFICE OF WORKERS’ COMPEN-
SATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                                                       Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-242-BLA)


Submitted:   September 10, 1998       Decided:   September 22, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny T. Belcher, Petitioner Pro Se. Mark Elliott Solomons, Laura
Metcoff Klaus, ARTER & HADDEN, Washington, D.C.; Cathryn Celeste
Helm, Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board’s decision

and order affirming the administrative law judge’s denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1998). Our review of the record discloses that the Board’s decision

is based upon substantial evidence and is without reversible error.

Accordingly, we affirm substantially on the reasoning of the Board.

Belcher v. Harman Mining Co., No. 97-242-BLA (B.R.B. Oct. 23,

1997). Appellant also raises claims of constitutional deficiencies

in the applicable statutory scheme. However, he fails to allege any

cognizable harm. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2